Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Tsimaras on March 5, 2021.
The application has been amended as follows: 
Please amend claim 7 as follows: 

7.	A crystalline form of N-[1-(5-cyano-pyridin-2-ylmethyl)-1H-pyrazol-3-yl]-2-[4-(1- trifluoromethyl-cyclopropyl)-phenyl]-acetamide, characterized by the presence of peaks in the X-ray powder diffraction diagram at the following angles of refraction 2Ɵ: 4.70, 14.1, and 20.1, obtainable by: 
a.	heating a suspension comprising N-[1-(5-cyano-pyridin-2-ylmethyl)-1H-pyrazol-3-yl]-2- [4-(1-trifluoromethyl-cyclopropyl)-phenyl]-acetamide in about 5 vol. toluene at reflux until dissolution; 
b.	cooling of the solution to about 25 ˚C within 1 to 5 hours;
c.	cooling to 0 ˚C; and
d.	isolating of the obtained solid residue.

Please cancel claim 8. 



11.	A method for treating N-[1-(5-cyano-pyridin-2-ylmethyl)-1H-pyrazol-3-yl]-2-[4-(1-trifluoromethyl-cyclopropyl)-phenyl]-acetamide according to claim 1 to a subject in need thereof.

12.	A method for treating N-[1-(5-cyano-pyridin-2-ylmethyl)-1H-pyrazol-3-yl]-2-[4-(1-trifluoromethyl-cyclopropyl)-phenyl]-acetamide according to claim 1 to a subject in need thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Siegrist et al., US2017/0096399 A1.  Siegrist discloses the compound of the present invention.  See Siegrist et al., ‘399 publication, Abstract.  The difference between the prior art and present invention is the unique polymorphic/crystalline form of the compound.  The prior art is silent on this form.  There is no teaching and/or suggestion in the prior to modify the prior art to arrive at the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit